It does not otherwise appear that the petitioners have or claim to have the requisite frontage. The majority of frontage on Washington Street was not sufficient in this case, because the improvement covers nine intermediate crossings, and the lots on these cross streets, for half a block each way, were liable by law for the grading of the crossings. The petitioners do not claim to have any frontage on the cross streets. They do not say they have a majority of frontage on Washington Street.
J. M. Wood, for Respondent.
That part of the fourth section of the Act of 1872 (Stats. 1872, p. 805) applicable to this question, reads as follows:
“ No notice shall be given * * * for the grading of any street * * unless the majority of the frontage of the lots and lands fronting on the work proposed to be done, * * or which is to be made liable for such grading, except public property, shall have been represented by the owners thereof in a petition,” etc.
We respectfully submit that the disjunctive conjunction “ or,” in the above quotation, should not be construed to mean “ and.” If not so construed the statute does not support the judgment herein.
By the Court :
The Board of Supervisors of San Francisco have no jurisdiction to give notice of an intention to order, or to order, grading to be done on any street mentioned in the third section of the Act of 1872, in the absence of the petition mentioned in *99the fourth section; and there is no legal difference between no petition and a petition lacking the substantial averments required by the statute.
The fourth section requires that the petition shall be signed by the owners of a majority of the frontage of the property made liable for the grading, except public property.
In this case the proposed grading includes nine crossings. The lots on the cross streets for half a block each way were liable for the grading of the crossings; yet the petitioners did not claim to be owners of any frontage on the cross streets, nor did they claim to be the owners of a majority of the property to be affected, but only a majority of the frontage on Washington Street, which might be a majority of all the frontage of the property to be made liable.
Judgment and order reversed, and cause remanded for a new trial.